Citation Nr: 1616010	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  08-12 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for service-connected residuals of a left wrist fracture, to include left ulnar styloid.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from November 1968 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Detroit, Michigan, regional office (RO) of the Department of Veterans Affairs (VA).  

This case was previously remanded by the Board in August 2011.  

The case was returned, and in a September 2015 decision the Board dismissed a claim for a total rating based on individual unemployability due to service connected disabilities (TDIU) after it was withdrawn by the Veteran.  As such, it is not for consideration at this time.  The claim for an increased evaluation for the left wrist disability was once again remanded for additional development.  It has now been returned for further appellate review. 

Regrettably, the Board finds that this appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been afforded three VA examinations during the course of his claim.  The most recent examination was conducted in December 2015 at the request of September 2015 remand.  

These VA examinations all show that the Veteran's service connected left wrist is his minor wrist.  They also show that he has limitation of motion of this wrist.  

Unfortunately, none of the VA examinations contain findings pertaining to the possible impairment of the supination and pronation of the hand.  The rating code for impairment of supination and pronation provides for up to a 30 percent rating for the minor limb for loss of pronation of the hand and 20 percent for limitation of pronation of the hand.  See 38 C.F.R. § 4.71a, Code 5213 (2015).  It is noted that the Veteran, despite suffering and being service-connected for a left wrist injury, has been rated since May 24, 1973 under DC 5211 (ulnar impairment) for forearm injury as noncompensable and then at 10 percent.  This is now a protected rating.  38 C.F.R. § 3.951(b).  Under these circumstances, DC 5213 is potentially applicable to the Veteran's left wrist disability and can provide a basis for a higher rating.  As such, another remand for the range of pronation must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination of his left wrist/forearm disability.  All range of motions relating to the left wrist/left forearm should be recorded - this must include the supination and pronation of the left arm.   It may be necessary to complete two DBQs (elbow/forearm and wrist) to satisfy this remand.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




